Citation Nr: 1426170	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  11-12 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1815 for a child born with certain birth defects.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran, who is the appellant's mother, served on active duty from June 1966 to October 1967.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The appellant and his mother testified at a videoconference hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.  The issue of entitlement to benefits under 38 U.S.C. § 1805 for a child born with spina bifida was withdrawn at the hearing and is no longer part of the current appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant testified at the December 2013 videoconference hearing that he was granted Social Security Administration (SSA) Disability Benefits in 2012.  The Board would note, however, that the SSA decision and the records used in determining whether SSA benefits were warranted are not of record.  

Under 38 U.S.C.A § 5103A(c)(3) (2013), VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  Lind v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Although not dispositive as to an issue that must be resolved by VA, any relevant findings made by the SSA are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).

.Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will take appropriate action to contact the appellant and ask him to provide the names, addresses and approximate dates of treatment for any health care providers, including VA, who may possess additional records pertinent to his claim for benefits under 38 U.S.C. § 1815 for a child born with certain birth defects.  After obtaining any necessary authorization from the appellant for the release of his private medical records, the AMC/RO should obtain and associate with the file all identified records, VA and private, that are not currently on file.  

If VA is unable to secure these records, VA must notify the appellant and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2013).


2.  The AMC/RO will obtain from the SSA a copy of its decision regarding the appellant's grant of SSA disability benefits, as well as the medical records relied upon in that decision.  Those records will be associated with the claims folder. A copy of any records obtained, to include a negative reply if no records are available, will be included in the claims file.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e)

3.  Thereafter, the AMC/RO will consider all of the evidence of record and re-adjudicate the appellant's claim for entitlement to benefits under 38 U.S.C. § 1815 for a child born with certain birth defects.  If the benefit sought on appeal remains denied, the appellant and his representative will be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time will be allowed for response.  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the appellant are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



